Criminal prosecution upon bill of indictment charging defendant with the murder of one Paul Wall.
The defendant entered a plea of not guilty.
The solicitor announced in open court that the State would not ask for the capital felony of murder in the first degree, but would ask for a verdict of murder in the second degree or manslaughter, as the evidence may appear to justify.
Verdict: Guilty of manslaughter.
Judgment: Confinement in the State's Prison not less than two nor more than five years.
Defendant appeals to Supreme Court and assigns error. *Page 752 
Careful consideration of the several assignments of error shown in the record on this appeal fails to reveal prejudicial error, if any error there be. They present no tenable reason for disturbing the trial below.
Hence, in the judgment from which appeal is taken, we find
No error.